Title: From Alexander Hamilton to Peter Faulkner, 3 March 1800
From: Hamilton, Alexander
To: Faulkner, Peter


          
            (To be Copied)
            Sir,
            N York March 3rd. 1800
          
          I have received your letter of the twenty fifth of February—
          Your claims will have had, in the final adjustment of the relative rank of the regiment, all the weight which can be given to them consistently with a due respect to the pretensions of other Officers
           Capn. Faulker
        